DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding Claim 1, the claim(s) is directed to the abstract idea of calculating relative power from the subject’s pre-rTMS power spectrum measurements at seed and target EEG electrodes, obtaining a spectral correlation coefficient SC between the power spectra from the seed and target EEG electrodes, which are considered a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.

Furthermore, electrodes are general fields of use and non-transitory computer-readable mediums and processors are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of performing analysis of EEG data from multiple electrodes and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. Dependent claims 2-12 also do not add significantly more to the exception as they merely add mental steps, clarifies how the mental steps are performed, and clarifies how the extrasolution data gathering is performed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al ("Quantified EEG changes associated with a positive clinical response to clozapine in schizophrenia." Progress in Neuro-Psychopharmacology and Biological Psychiatry 19.5 (1995): 861-876.) (“Lacroix”) in view of Salinsky et al ("Test-retest reliability in EEG frequency analysis." Electroencephalography and clinical neurophysiology 79.5 (1991): 382-392.) (“Salinsky”).
Regarding Claim 1, while Lacroix teaches a non-transitory computer-readable medium with instructions stored thereon, that when executed by a processor, determines a correlation coefficient between a pair of electroencephalography (EEG) electrodes positioned on at least two sites of a subject’s brain pre-repetitive transcranial magnetic stimulation (rTMS) treatment (p861, “The authors conducted a retrospective exploratory computerized EEG study on the effect of clozapine in treatment-refractory schizophrenics, 10 high-responders (HRs) and 10 lowresponders (LRS), in an attempt to correlate amplitude but especially coherence changes with a positive clinical response to cloxapine… Considerable changes of COHERENCE were observed on a wide set of paired electrodes in most frequency bands with some electrodes involved in HRs but uninvolved or differently invotved in LRs suggesting differences in selected brain regions.” evaluates coherence between a pair of EEG electrodes positioned on at least two sites of a subject’s brain, p864, EEG analysis herein is performed by a computer, necessitating a non-transitory computer-readable medium with instructions stored thereon. As no magnetic stimulation is referred to, the EEG signals may be considered to be pre-transcranial magnetic stimulation), by performing the steps comprising:
measuring a subject's pre-rTMS power spectrum at seed and target EEG electrodes of interest (p864, “After an informed consent was obtained, EEGs were recorded with eyes closed in a resting state using 19 scalp electrodes according to the international 1 O/20 system (Jaspers, 1958) with reference to the left ear (Al)… All artifact free 1 second epochs (a minimum of 80 epochs) of one EEG record were Fourier transformed to compute averaged power and cross power spectra with a frequency resolution of 1 Hz. 19 power spectra and 171 cross power spectra were obtained for each record… Coherence (C) at a frequency (f) for two signals x and y is derived from the cross-spectrum amplitude jSxy(f)j and the two corresponding power 
obtaining a spectral correlation coefficient FSC between the power spectra from the seed and target EEG electrodes (p862, “Coherence refers to the dynamic interrelation between each pair of electrodes, therefore between two different areas of the brain. It is analogous to a correlation coefficient between the electrical signals of 2 electrodes at a given frequency”):
FSC = corr(SsF , STF)  
wherein SS is the relative power spectrum measurement at the seed electrode, ST is the relative power spectrum measurement at the target electrode, and F is the frequency band of interest (p864, “Coherence (C) at a frequency (f) for two signals x and y is derived from the cross-spectrum amplitude jSxy(f)j and the two corresponding power spectra, Sxx(f) and Syy(f), C(f)z=jSxy(f)r I (Sxx(f)Syy(f))” calculated and later used for comparison after a drug treatment as noted in p866).
Lacroix fails to teach
calculating relative power from the subject's pre-rTMS power spectrum measurements at the seed and target EEG electrodes of interest; and
However Salinsky teaches an EEG analysis (Abstract) and further teaches that correlation coefficients can be generated on either absolute and relative power features (p384-386, Table 1, Correlation coefficients generated for absolute and relative power of EEG across 14 channels).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the power spectrum feature used for the coherence calculation in Lacroix as a relative power as taught by Salinksy as a way to standardize what power feature the correlation coefficient uses across trials of the analysis with different caregivers. 
Regarding Claim 3, Lacroix and Salinsky teach the non-transitory computer-readable medium of claim 1, wherein the power spectrum is measured in the alpha band, the beta band, the gamma band, the delta band, or the theta band (See Claim 1 Rejection, p864, “For data reduction, frequencies are averaged according to the following definitions of bands: theta (4 - 7 Hz), alpha (8 - 12 Hz), beta1 (13 - 18 Hz), beta2 (18 - 24 Hz) and beta3 (24 - 31 Hz). Final computations produce band parameters such as amplitude (the square root of power) and coherence for the different frequency bands.”).  

Claim(s) 2, 4-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix in view of Salinsky and further in view of Jin et al ("Therapeutic effects of individualized alpha frequency transcranial magnetic stimulation (αTMS) on the negative symptoms of schizophrenia." Schizophrenia bulletin 32.3 (2006): 556-561 ) (“Jin”) and further in view of Knyazeva et al ("Alpha rhythm and hypofrontality in schizophrenia." Acta Psychiatrica Scandinavica 118.3 (2008): 188-199) (“Knyazeva”).
Regarding Claim 2, Lacroix and Salinsky teach the non-transitory computer-readable medium of claim 1, wherein the stored instructions further comprise the step of determining a subject's post-treatment power spectrum at the seed and target EEG electrodes of interest (p864, “EEGs were obtained from 20 treatment-refractory DSMB-R diagnosed schizophrenics before and during clozapine treatment.”): -2-Response to Restriction Requirement dated August 17, 2020 U.S. Patent Application No. 15/914,801 Attorney Docket No.: 206030-0102-OOUS 
calculating a relative power from the subject's post-treatment power spectrum measurements at the seed and target EEG electrode of interest (See Claim 1 Rejection, the power calculation can be relative power, p864 “EEGs were obtained from 20 treatment-refractory DSMB-R diagnosed schizophrenics before and during clozapine treatment.”, p865 “Statistical analysis of EEG data was done using the software package Systat. A Wilcoxon test was applied to paired coherence data. Regression analysis was computed to correlate BPRS scores with EEG changes induced by clozapine treatment in pooled high and low-responders.” 
Yet their combined efforts fail to teach
wherein the comparison post-treatment is of a repetitive transcranial magnetic stimulation treatment.
However Jin teaches a transcranial magnetic stimulation treatment (Abstract) wherein negative symptoms of schizophrenia may be treated by transcranial magnetic stimulation by reducing power in a particular frequency band (Abstract, alpha power) and Llinas teaches a method of evaluating treatment of neural dysfunction (Abstract, [0101]) wherein an efficacy of a treatment is monitored by parameters response to treatment effects, pre- and post-treatment ([0101] teaches that a treatment effectiveness of neural dysfunction may be tracked by analyzing frequency parameters pre- and post- treatment). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply a transcranial magnetic stimulation to the subject as taught by Jin in addition to the clozapine of Lacroix as an additional treatment whose efficacy can be judged in view of correlation and EEG power spectra. Understanding how a patient reacts pharmacologically and to stimulation will inform future patient care decisions.
Yet their combined efforts fail to teach
measuring a dynamic response (DR) value of the EEG from pre- to post-TMS from the change in FSC values of a selection of EEG electrode pairs, wherein the change in the FSC value is defined by subtracting the post-rTMS from the pre-rTMS FSC, separately for each electrode pair.
However Knyazeva teaches determining a correlation coefficient of an EEG power measure performed for a plurality of EEG electrodes positioned on at least two sites of a subject’s brain (p190, EEG power analysis, correlation performed with a control group, p190, Correlation Analysis) where EEG changes for correlation analysis may be done by subtracting Correlation analysis).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that if the correlation analysis for comparing pre-and post- treatment values is added to the combination of Lacroix, Salinksky, and Jin, that Knyazeva’s subtraction of a control group value can equivalently be considered to be subtracting the pre-treatment values from the post treatment values of Lacroix. This enables us to only see differences in brain state (either for normal vs abnormal or for pre-treatment vs post-treatment). Thus, the correlation coefficient taught by combination will reflect a dynamic response of the EEG from pre- to post-TMS from the change in correlation coefficients of a selection of electroencephalography (EEG) electrode pairs, wherein the change in the SC value is defined by subtracting the post-rTMS from the pre-rTMS FSC, separately for each electrode pair.
Regarding Claim 4, Lacroix, Salinsky, Jin, and Knyazeva teach the non-transitory computer-readable medium of claim 2, wherein the at least two sites of the subject's brain are selected from the group consisting of the left or right side of: the frontal lobe, the central lobe, the temporal lobe, the parietal lobe, the occipital lobe, the motor cortex, the premotor cortex, the prefrontal cortex, the somatosensory cortex, the posterior parietal cortex, the visual cortex, the auditory cortex, the temporal cortex, the frontal gyrus, the postcentral gyrus, the lateral occipital gyrus, the temporal gyrus, the Brodmann areas, the cuneus, the precuneus, and combinations thereof (See Claim 1 Rejection, Lacroix: p861 “Changes of coherence but not ampliiude were correlated with changes on the BPRS, thus to clinical improvement, and concerned mostly the right anterior-medial temporal (T4) and central (C4) electrodes paired with prefrontal electrodes, left central (C3), temporal (T3) and parietal (P3) electrodes in the theta band.” Monitored regions by electrodes).  
Regarding Claim 5, Lacroix, Salinsky, Jin, and Knyazeva teach the non-transitory computer-readable medium of claim 4, wherein the two sites of the subject's brain are the frontal See Claim 1 Rejection, Fig. 1, at least two sites include a monitored connection between parietal lobes and frontal lobe in Atheta between P3 and F4, Aalpha, between P3 and F3, P3 and F, Abeta2 between P3 and F4, etc.).  
Regarding Claim 6, Lacroix, Salinsky, Jin, and Knyazeva teach the non-transitory computer-readable medium of claim 2, wherein the at least two sites of the subject's brain form part of a brain network selected from the group consisting of: the frontoparietal control network (FCN); the default mode network (DMN); the salience network (SN); the dorsal attention network (DAN); the ventral attention network (VAN); the basal ganglia network (BGN); the limbic network (LN); the somatomotor network (SMN); the visual network (VN); the frontoparietal network (FPN); the anterior insula network (AIN); the executive control network (ECN); the executive attention network (EAN); the medial visual -3-Response to Restriction Requirement dated August 17, 2020 U.S. Patent Application No. 15/914,801 Attorney Docket No.: 206030-0102-OOUS network (MVN); the lateral visual network (LVN); the cerebellar network (CBLN); the auditory network (AN); the task positive network (TPN); and the self-referential network (SRN) (See Claim 1 Rejection, Lacroix: region of interest would align with the frontal lobe, seed region would align with the parietal lobe, thus the frontoparietal control network).  
Regarding Claim 7, Lacroix, Salinsky, Jin, and Knyazeva teach the non-transitory computer-readable medium of claim 2, wherein the change in SC is calculated for the alpha (αSC), the beta (βSC), the gamma (γSC), the delta (ΔSC), the theta, (θSC), or another defined frequency band (See Claim 1 Rejection, p864, “For data reduction, frequencies are averaged according to the following definitions of bands: theta (4 - 7 Hz), alpha (8 - 12 Hz), beta1 (13 - 18 Hz), beta2 (18 - 24 Hz) and beta3 (24 - 31 Hz). Final computations produce band parameters such as amplitude (the square root of power) and coherence for the different frequency bands.”).  
Regarding Claim 8, Lacroix, Salinsky, Jin, and Knyazeva teach the non-transitory computer-readable medium of claim 7, wherein the power spectrum is measured at a peak 
Regarding Claim 9, Lacroix, Salinsky, Jin, and Knyazeva teach the non-transitory computer-readable medium of claim 8, wherein the power spectrum is measured between an IAF band between 2 Hz below the IAF value and 2 Hz above the IAF value (p864, measures between 8-12 hz, thus measuring any individual peaks in this alpha frequency band).  
Regarding Claim 12, Lacroix, Salinsky, Jin, and Knyazeva teach the non-transitory computer-readable medium of claim 2, wherein the selection of EEG electrode pairs is the four EEG electrode pairs: Fp1-Pz, Fpz-Pz, F3-Pz, and F5-Pz (Fig. 1, judged pairs include Fp1-Pz, Fz-Pz, F3-Pz, and F7-Pz).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the EEG electrode pairs of Lacroix and Salinksy to be the pairs, Fp1-Pz and F3-Pz, as the former pair shows a difference in coherence between treatments (slight coherence shown in low responders and no coherence shown in high responders) and the latter shows a similar comparison (slight coherences across the frequency bands in low responders and no coherence in high responder for the theta and beta2 bands). Thus the coherence between the pairs provides important contextual information on patient state based on the likelihood of a significant change.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix in view of Salinsky and further in view of Jin and further in view of Knyazeva and further in view of Ulam et al ("Cumulative effects of transcranial direct current stimulation on EEG oscillations and attention/working memory during subacute neurorehabilitation of traumatic brain injury." Clinical Neurophysiology 126.3 (2015): 486-496) (“Ulam”).
Regarding Claim 10, while Lacroix, Salinsky, Jin, and Knyazeva teach the non-transitory computer-readable medium of claim 8, their combined efforts fail to wherein the 
However Ulam teaches a brain stimulation monitor (Abstract) and teaches performing recording of EEG frequency data immediately before stimulation (p489, Col. 1, “EEGs were recorded at 6 different time points: EEG #1 – one dayprior to the first tDCS session, EEG #2 – immediately before thefirst tDCS session, EEG #3 – immediately following the first tDCSsession; EEG #4 – immediately before the 10th and final tDCSsession, EEG #5 – immediately following the final tDCS session,EEG #6 – one day following the final session of tDCS.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the pre-TMS analysis of Lacroix, Salinsky, Jin, and Knyazeva immediately before stimulation as taught by Ulam as the application of a known technique for standardizing the time measurement before TMS stimulation (Cappon) to the known TMS stimulation (Lacroix, Salinsky, Jin, and Knyazeva) ready for improvement to yield predictable results of standardizing data gathering steps that provide highest degree of comparability between measured subjects.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix in view of Salinsky and further in view of Jin and further in view of Knyazeva and further in view of Cappon et al ("Interactions between non invasive transcranial brain stimulation (tACS) and brain oscillations: a quantitative EEG study." Int J Psychophysiol 108 (2016): 92) (“Cappon”).
Regarding Claim 11, while Lacroix, Salinsky, Jin, and Knyazeva teach the non-transitory computer-readable medium of claim 8, their combined efforts fail to teach wherein the subject's post-TMS power spectrum at the seed and target EEG electrodes of interest is measured one minute after administration of a TMS treatment session.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the post-TMS analysis of Lacroix, Salinsky, Jin, and Knyazeva one minute after stimulation as taught by Cappon as the application of a known technique for standardizing the time measurement after TMS stimulation (Cappon) to the known TMS stimulation (Lacroix, Salinsky, Jin, and Knyazeva) ready for improvement to yield predictable results of standardizing data gathering steps that provide highest degree of comparability between measured subjects.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix in view of Salinsky and further in view of Jin and further in view of Knyazeva and further in view of Rekimoto (US 2009/0143688).
Regarding Claim 13, while Lacroix, Salinsky, Jin, and Knyazeva teach the non-transitory computer-readable medium of claim 2, their combined efforts fail to teach wherein the determined DR value is between -1 and 1, such that a value closer to 1 indicates the subject has greater responsiveness to the rTMS treatment and a value closer to -1 indicates the subject has lesser responsiveness to the rTMS treatment.  
However Rekimoto teaches a medical device (Abstract) wherein correlation coefficients are considered between values of -1 to 1 and wherein correlation is greater at values of 1 and inversely correlated at values of -1.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to consider whether the changes of correlation in Lacroix, Salinsky, Jin, and Knyazeva at the seed and target electrodes are correlated or not, in view of .

Response to Arguments
Applicant’s amendments and arguments filed 12/01/2021 with respect to the claim objections and the 35 USC 112(b) rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 12/01/2021 with respect to the 35 USC 101 rejections have been fully considered, but are not persuasive. 
Applicant next argues that the claims should be found eligible as a practical application as their subject matter enables a prediction for an application of treatment after only a single treatment. Similar prior art methods, required multiple comparisons of treatment to judge treatment efficacy. Examiner notes that in claim 1, no positive resuscitation for transcranial magnetic stimulation is present. The improvement cannot be realized with the claim language of claim 1. Examiner believes that an improvement in prediction, based on a reduced number of treatment, could constitute an improvement over the prior art. However this requires the claim language must reflect and support this idea.
Applicant then argues that the claims should be found eligible based on the previous analysis of Example 3 of the Interim Eligibility Guidance. Examiner respectfully disagrees. Applicant’s claims have not referred to a positive treatment step and have not explained how the dynamic response value is being utilized in the application of treatment.
Applicant finally argues that the dynamic response value accurately predicts a subject’s responsiveness to rTMS therapy after a single treatment session. Examiner respectfully disagrees with this assertion. While a dynamic response may have diagnostic value for predicting responsiveness, this connection has not been made in the claims. In claim 2, the final 
Second, Applicant argues that the non-transitory computer-readable medium provides a practical application by providing a quantifiable indicator of responsiveness of subjects to rTMS treatment. Applicant continues in the remarks to argue the improvement provided by the dynamic response. Examiner notes that these limitations are not found in the independent claim, and thus does not support claim 1 overcoming the 35 USC 101 rejection. Consequently, while Claim 2 provides the calculation of the dynamic response, the rejection is also maintained here as the claim lacks description on how this parameter can be used to describe treatment efficacy. Claim 13 does provide such disclosure and thus claim 13 is no longer rejected under 35 USC 101. 
Applicant’s amendments and arguments filed 12/01/2021 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lacroix and Salinksy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791